Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2017.12.04
                                                                        10:15:31 -06'00'



                   People v. Wilson, 2017 IL App (1st) 143183



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JOHN WILSON, Defendant-Appellant.



District & No.     First District, Sixth Division
                   Docket No. 1-14-3183



Filed              September 22, 2017
Rehearing denied   October 13, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 11-CR-20319; the
Review             Hon. John Joseph Hynes, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Chan Woo Yoon, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Annette Collins, Amy Watroba, and Whitney Bond, Assistant State’s
                   Attorneys, of counsel), for the People.



Panel              JUSTICE DELORT delivered the judgment of the court, with opinion.
                   Presiding Justice Hoffman and Justice Connors concurred in the
                   judgment and opinion.
                                                OPINION

¶1         After a jury trial, defendant John Wilson was convicted of first degree murder, armed
       robbery, home invasion, and residential burglary. On appeal, he contends that the State
       introduced DNA evidence against him that lacked an adequate foundation. He also argues that
       he received ineffective assistance of counsel because his attorney failed to (1) request a Frye
       hearing regarding the State’s historical cell site analysis evidence and (2) object when the court
       tendered a general verdict form for first degree murder to the jury. We affirm.

¶2                                             BACKGROUND
¶3         At trial, the State presented testimony from 45 witnesses. Most of this testimony is not
       relevant to the issues raised by defendant. Thus, in the interest of brevity, we summarize only
       that testimony most germane to the issues presented.
¶4         On the morning of October 27, 2011, Brenda O’Laughlin left her home in Indian Head
       Park, Illinois, and went to work. When she returned home shortly before 5 p.m., she saw blood
       and a knife in the family room, and her daughter, Kelli O’Laughlin, lying facedown on the
       floor in the kitchen. Brenda called 9-1-1. When paramedics arrived, they performed CPR on
       Kelli and took her to the hospital, where she was pronounced dead.
¶5         While the paramedics treated Kelli, Sergeant Raymond Leuser, a police officer with the
       Indian Head Park police department, entered the home and walked into the dining room, where
       he saw a broken window and glass on the floor. Sergeant Leuser searched the rest of the home
       and then alerted the South Suburban Major Crimes Task Force.
¶6         Officer Ronald Sachtleben testified that he worked for the Cook County Sheriff’s police
       department as an investigator for the criminalistics unit. His job was to process and document
       crime scenes. Officer Sachtleben arrived at the O’Laughlin home shortly before 6 p.m. on
       October 27, 2011. To preserve evidence, he wore latex gloves and protective shoe coverings.
¶7         During his investigation, Officer Sachtleben observed a red-knit hat containing a rock
       lying on the floor underneath a dining room chair. Officer Sachtleben took pictures of the hat
       and rock and “recovered” the hat. At trial, he viewed the hat and rock and testified that both
       items were in the same or substantially same condition as when he recovered them.
¶8         Defendant was arrested on November 2, 2011, and taken to the LaGrange police
       department for processing. There, Officer Sachtleben met with defendant and took a buccal
       swab from him. Officer Sachtleben testified that after taking the buccal swab, he packaged the
       sample, sealed it, and turned it over to Detective Wodka, another member of the task force.
¶9         Michael Matthews, a forensic scientist with the Illinois State Police, testified that he
       performed forensic analysis on the red hat. Matthews stated that the hat was in a sealed bag
       when he received it. He explained that he swabbed the inside of the hat and used scissors to
       remove the section of the hat that would have been in contact with Wilson’s forehead to
       preserve it for further testing. At trial, Matthews viewed the hat and testified that it was in the
       same or substantially same condition as when he worked on it.
¶ 10       Lynette Wilson, a forensic scientist with the Illinois State Police, testified that she
       performed a PCR/STR DNA analysis on the red hat. She explained that “PCR” stood for
       “polymerase chain reaction,” a method of copying specific locations on a piece of DNA for


                                                    -2-
       comparison, and that “STR” stood for “short tandem repeats,” i.e., “the specific locations on
       the DNA” that are used for comparison. She described the process of DNA analysis as follows:
                    “The first step in my analysis is what I call extraction. Basically it’s where I add
               chemicals to a stain to release the DNA from the cells in the stain. I also purify the
               DNA. And then after that, after isolating the DNA, I then measure how much I have
               and verify that it’s of human origin.
                    Then at that point I am usually working with small amounts of DNA, so it’s then
               necessary to copy the amount that I have, and that’s that PCR process I mentioned
               earlier. Basically, it’s like copying a document on a Xerox machine. I copy the DNA
               until I have enough that I can detect a profile.
                    So after I amplify the DNA, I add a little bit to an instrument which will determine
               the DNA profile for me.
                                                    ***
                    *** I then compare the DNA profile from an evidence stain to the DNA profile
               from a suspected donor to that stain.”
¶ 11       Wilson testified that she received the swab and cutting from the red hat and performed
       DNA analysis on both items, which revealed the presence of DNA from two people. Wilson
       then identified “a major human male DNA profile.” Wilson compared that profile to a DNA
       profile of defendant and determined that the major DNA profile from the red hat “matched the
       DNA profile of [defendant].” Wilson then “calculated the statistics that shows how often that
       profile would be expected to be seen in the population.” She found that the major DNA profile
       on the red hat “would be expected to occur in approximate 1 in 4.5 quintillion black, 1 in 300
       quintillion white, or [1] in 150 quintillion Hispanic unrelated individuals.” Wilson stated that
       her opinions were “to a reasonable degree of scientific certainty.”
¶ 12       FBI Agent Joseph Raschke testified as an expert in the field of historical cell site analysis
       (HCSA). Agent Raschke testified that when cell phones are used to make calls, phone
       companies keep records of the date and time of the call, the phone numbers involved, the
       duration of the call, and “which cell towers that phone was communicating with for that call.”
       Agent Raschke explained that HCSA consists of the analysis of these records “to determine an
       approximate location for where a cell phone was at a particular date and time.” In addition,
       Agent Raschke explained that a cell phone’s location may be determined using “forced
       location registration.” He explained that a forced location registration occurs when the phone
       company “forces the phone to *** disclose it’s [sic] location either by a GPS signal or by
       making contact with the nearby cell towers so that a location can be triangulated.”
¶ 13       Using records from Sprint (for Kelli’s phone) and Cricket Wireless (Cricket) (for
       defendant’s phone), Agent Raschke created a map showing the general location and movement
       of Kelli’s and defendant’s cell phones throughout October 27 and 28, 2011. According to his
       analysis, at 12:01 a.m. on October 27, defendant’s phone used a Cricket tower that was near his
       residence at 7950 South Lafayette Avenue in Chicago. At 1:52 p.m., defendant’s phone used a
       Cricket tower in Indian Head Park to place a call to Karen Yoch, a real estate broker who had a
       home listed for sale in Western Springs, Illinois.
¶ 14       At 3:22 p.m., defendant’s phone participated in two calls that utilized Cricket tower 605.
       Agent Raschke explained that Kelli’s home was inside tower 605’s coverage sector. At 3:41
       p.m., Kelli’s phone placed an outgoing call that utilized Sprint tower 277. Agent Raschke


                                                   -3-
       explained that Sprint tower 277 was located in a lot with “multiple pieces of cellular
       equipment,” including Cricket tower 605, which he stated was “right next to” Sprint tower 277.
¶ 15       On October 28 at 12:26 p.m., Kelli’s phone placed a call that utilized a Sprint tower near
       637 East Woodland Park Avenue in Chicago, where one of defendant’s friends lived. At 12:27
       p.m., Kelli’s phone was “pinged,” revealing that it was near 637 East Woodland Park Avenue.
       One minute later, defendant’s cell phone placed a call that utilized a Cricket tower in the
       vicinity of 637 East Woodland Park Avenue. Based on this data, Agent Raschke concluded
       that defendant’s cell phone and Kelli’s cell phone were “in close proximity to each other.”
¶ 16       At 3:49 p.m., defendant’s cell phone placed a call that utilized a Cricket tower that was two
       blocks east of 11557 South Yale Avenue in Chicago. Three minutes later, Kelli’s phone was
       “pinged,” revealing within an accuracy radius of 20 meters that it was near 11557 South Yale
       Avenue. At 4:27 p.m., defendant’s phone made another call using the same tower. Four
       minutes later, Kelli’s phone was pinged, which again revealed that it was near 11557 South
       Yale Avenue. According to Agent Raschke, this data indicated that both phones were “in a
       similar location.”
¶ 17       At 11:29 p.m., defendant’s phone used a Cricket tower near Bryn Mawr Avenue and
       Lakeshore Drive in Chicago. At 2:11 a.m. on October 29, 2011, Kelli’s phone was pinged,
       revealing that it, too, was in an area near Bryn Mawr Avenue and Lakeshore Drive in Chicago.
       Agent Raschke explained that this data indicated that both phones “moved from the far south
       side of Chicago and are now up on the North side of Chicago.” Ultimately, Agent Raschke
       opined “to a reasonable degree of certainty” that from 3:30 p.m. on October 27, 2011, to
       October 29, 2011, both phones were “consistently located in the same general vicinity.”
¶ 18       During the instruction conference, the State propounded a first degree murder instruction,
       which articulated three theories of culpability: intentional, knowing, and felony murder. The
       felony murder portion of the instruction alleged that defendant performed the acts which
       caused Kelli’s death while committing an armed robbery, home invasion, or residential
       burglary. The State also propounded a general verdict form for first degree murder. Defendant
       did not object to the verdict form, and the court tendered it to the jury.
¶ 19       After deliberations, the jury found defendant guilty of first degree murder, armed robbery,
       home invasion, and residential burglary. The court sentenced defendant to 160 years’
       imprisonment, which included a 100-year term for first degree murder and two consecutive
       30-year sentences for armed robbery and home invasion. This appeal followed.

¶ 20                                             ANALYSIS
¶ 21       We first consider defendant’s claim that he is entitled to a new trial because the State
       introduced DNA evidence against him without establishing a proper foundation. This
       argument proceeds in two parts. First, defendant maintains that the DNA evidence should not
       have been admitted because the State failed to present a sufficient chain of custody for the red
       hat. Second, defendant argues that the DNA evidence lacked sufficient foundation because
       Wilson did not explain the methodology behind her conclusion that the major DNA profile on
       the red hat matched defendant’s DNA profile.
¶ 22       The first prong of defendant’s foundation argument is forfeited. To preserve an issue for
       appeal, a defendant must object at trial and raise the issue in his posttrial motion. The failure to
       do so results in forfeiture. People v. Belknap, 2014 IL 117094, ¶ 47. Forfeiture is important not


                                                    -4-
       only because a timely objection allows a trial court to promptly correct error, but also to
       prevent a party from strategically obtaining a reversal by their failure to act. People v. Roberts,
       75 Ill. 2d 1, 11 (1979). “[F]orfeiture in cases such as this is particularly appropriate because,
       where the defendant fails to object to the foundation of evidence at trial, the State misses its
       opportunity to cure any error.” People v. Banks, 2016 IL App (1st) 131009, ¶ 71. Defendant
       did not object to the State’s DNA evidence at trial, nor did he raise this issue in his posttrial
       motion. As a result, defendant deprived the State of any reasonable opportunity to correct the
       alleged errors in the chain of custody evidence it presented at trial. Id. We must honor
       defendant’s forfeiture.
¶ 23        Defendant nonetheless asserts that we may review this claim as plain error. The plain-error
       doctrine is codified in Illinois Supreme Court Rule 615(a), which states, “[p]lain errors or
       defects affecting substantial rights may be noticed although they were not brought to the
       attention of the trial court.” Ill. S. Ct. R. 615(a). Plain errors may be noticed when a “clear or
       obvious error occurred” and “the evidence is so closely balanced that the error alone threatened
       to tip the scales of justice against the defendant, regardless of the seriousness of the error,” or if
       the error is “so serious that it affected the fairness of the defendant’s trial and challenged the
       integrity of the judicial process, regardless of the closeness of the evidence.” People v.
       Piatkowski, 225 Ill. 2d 551, 565 (2007). A defendant raising a plain-error argument bears the
       burden of persuasion. People v. Thompson, 238 Ill. 2d 598, 613 (2010).
¶ 24        “[A] challenge to the chain of custody is an evidentiary issue that is generally subject to
       waiver on review if not preserved by defendant’s making a specific objection at trial and
       including this specific claim in his or her posttrial motion.” People v. Woods, 214 Ill. 2d 455,
       471 (2005). However, in Woods, the supreme court held that “under limited circumstances a
       challenge to the chain of custody may be properly raised for the first time on appeal if the
       alleged error rises to the level of plain error.” Id. The court explained that a plain-error
       challenge to may be viable “in those rare instances where a complete breakdown in the chain of
       custody occurs *** raising the probability that the evidence sought to be introduced at trial was
       not the same substance recovered from defendant.” Id.
¶ 25        Of course, there can be no plain error if there were no error at all. Accordingly, “[t]he first
       step of plain-error review is determining whether any error occurred.” Thompson, 238 Ill. 2d at
       613. Accordingly, we begin by considering whether the State established an adequate
       foundation for the red hat. “When the State seeks to introduce an object into evidence, the State
       must lay an adequate foundation either ‘through its identification by witnesses or through a
       chain of possession.’ ” Woods, 214 Ill. 2d at 466 (quoting People v. Stewart, 105 Ill. 2d 22, 59
       (1984)). “If an item is ‘readily identifiable and [has] unique characteristics, and its composition
       is not easily subject to change,’ the party may elicit testimonial evidence showing that the item
       ‘is the same item recovered and that it is in substantially the same condition as when it was
       recovered.’ ” Banks, 2016 IL App (1st) 131009, ¶ 69 (quoting Woods, 214 Ill. 2d at 466).
¶ 26        By contrast, “[f]or items that are fungible or susceptible to tampering, contamination, or
       exchange, the State must establish a chain of custody that is sufficiently complete to make it
       improbable that the evidence has been subject to tampering or accidental substitution.” People
       v. Trice, 2017 IL App (1st) 152090, ¶ 61. Generally, Illinois courts have identified three types
       of evidence that fall within this category: drug evidence (People v. Irpino, 122 Ill. App. 3d 767,
       773 (1984) (State required to established chain of custody to admit bag of cocaine into
       evidence)), ballistic evidence (People v. Smith, 2014 IL App (1st) 103436, ¶ 46 (holding that a

                                                     -5-
       bullet recovered from a victim’s body and cartridge cases recovered from a home were not
       “readily identifiable or unique items”)), and biological evidence (People v. Lach, 302 Ill. App.
       3d 587, 594 (1998) (in DUI prosecution, State was required to establish chain of custody for
       blood sample taken from defendant)).
¶ 27       On the other hand, this court has held that articles of clothing are not fungible or
       susceptible to tampering. See People v. Morris, 2013 IL App (1st) 111251, ¶¶ 90-92 (State was
       not required to establish chain of custody for pair of bloodstained jeans). Morris is particularly
       informative to the issue at hand in this case. In Morris, the defendant was charged with first
       degree murder. When he was arrested, he was wearing bloodstained clothing. Id. ¶ 3. At trial, a
       forensic scientist testified that DNA found on a sample of the blood from defendant’s clothing
       matched the victim’s DNA profile. Id. On appeal, the defendant argued that the State did not
       establish a sufficient chain of custody for the clothing. This court rejected that argument,
       explaining:
               “While a sample of blood in itself may require a sufficient chain of custody for
               admissibility, the blood in the instant case was contained on unique articles of clothing
               that were identified by several witnesses at trial. Once the blood samples were
               recovered from the clothing, then they were subject to the chain-of-custody procedures
               used for samples of biological material.” Id. ¶ 91
¶ 28       In the present case, the State showed Officer Sachtleben the red hat that he recovered from
       the O’Laughlin home. He testified that the hat was in the same or substantially same condition
       as it was in when he recovered it on October 27, 2011. That testimony was sufficient to lay
       adequate foundation for the hat, notwithstanding the fact that defendant’s DNA was ultimately
       found on the hat. See id.; see also People v. Span, 2011 IL App (1st) 083037, ¶ 75 (where State
       obtained fingerprint evidence from a bag of potato chips, State was not required to establish
       chain of custody for the bag of potato chips). Because the State established an adequate
       foundation for the red hat, no error occurred and defendant’s plain-error argument fails.
¶ 29       Defendant’s reliance on People v. Rogers, 42 Ill. App. 3d 499 (1976), and People v.
       Winters, 97 Ill. App. 3d 288 (1981), is unavailing. The issue in Rogers was whether the State
       laid an adequate foundation for a pair of bloodstained shorts that belonged to the victim of an
       aggravated battery, and which were removed from the victim by hospital personnel. At trial,
       the victim’s mother testified that the shorts belonged to the victim. This court held that the
       State failed to lay an adequate foundation for the shorts. Rogers, 42 Ill. App. 3d at 502. But
       contrary to defendant’s argument, the court did not so hold because the shorts contained blood.
       Rather, the court found that the State failed to introduce any evidence showing that the shorts
       the State sought to introduce at trial were the same shorts taken by hospital personnel. Id. at
       501. Accordingly, Rogers is irrelevant to the issues in the present case.
¶ 30       In Winters, the defendant was convicted of murder. At trial, a doctor with the Cook County
       medical examiner’s office testified that he took a blood sample from the victim. The doctor
       identified the vial of blood at trial. Later, an analyst with the Chicago Crime Laboratory
       identified the vial of blood and stated that it was in the same condition as when he received it.
       During cross-examination, however, the analyst testified that the vial was not sealed when he
       received it. On appeal, the defendant argued that the State failed to establish a sufficient chain
       of custody for the blood vial. This court agreed, explaining:
               “[E]vidence in the case at bar established that the vial of blood was not sealed when the
               microanalyst received it and there was no testimony from [the medical examiner] that

                                                   -6-
                the vial had been sealed after the blood sample was placed in it. Since the blood sample
                was not sealed, we cannot say that in all reasonable probability the evidence had not
                been changed in any important respect.” Winters, 97 Ill. App. 3d at 296.
¶ 31        Unlike here, the vial of blood drawn from a murder victim in Winters was highly fungible
       and thus subject to the chain of custody requirement. Morris, 2013 IL App (1st) 111251, ¶ 91;
       Lach, 302 Ill. App. 3d at 594. By contrast, as we explained above, the red hat in the present
       case was readily identifiable. Winters, therefore, does not require a different result.
¶ 32        In any event, the outcome would be the same even if the red hat was subject to the
       chain-of-custody requirement. To establish error in the State’s chain of custody in the
       plain-error context, a defendant must show that there was a “complete breakdown” in the chain
       of custody. Woods, 214 Ill. 2d at 471-72. This is a formidable standard. See People v. Smith,
       2014 IL App (1st) 103436, ¶ 53 (on plain-error review, the court rejected defendant’s claim
       that chain of custody was insufficient, despite there being “substantial gaps” in the chain of
       custody). People v. Echavarria, 362 Ill. App. 3d 599 (2005), illustrates the point. The issue in
       Echavarria was whether the State established sufficient chain of custody for a bag of cocaine
       that a police officer recovered from the defendant’s pocket. At trial, the State did not present
       testimony about what the recovering officer did with the cocaine, how the cocaine arrived in
       the possession of a State Police inspector, or how the cocaine ultimately ended up in a sealed
       evidence bag. Id. at 607-08. Despite these gaps, this court concluded that the State’s
       chain-of-custody evidence “met the minimum standard enunciated in Woods.” Id. at 608.
¶ 33        We similarly find that the State’s evidence in this case met the Woods standard. The State
       presented evidence showing that (1) Officer Sachtleben recovered the hat; (2) afterwards, the
       hat arrived in sealed condition at Matthews’s lab; and (3) the swabbing and cutting from the hat
       that Matthews took was subsequently received and analyzed by Wilson. Though we would be
       hard-pressed to find this constitutes an exhaustive chain of custody, it is abundantly clear from
       the record that there was not a complete breakdown in the chain of custody. Accordingly,
       defendant’s plain-error argument fails.
¶ 34        Defendant also argues that his attorney was ineffective for failing to raise a foundational
       challenge to the hat’s admissibility. Because the State established a sufficient foundation for
       the hat, an objection would have been futile. Accordingly, defendant’s ineffective assistance of
       counsel claim is meritless. People v. Holmes, 397 Ill. App. 3d 737, 745 (2010) (“It is axiomatic
       that a defense counsel will not be deemed ineffective for failing to make a futile objection.”).
¶ 35        Moreover, because the State met its burden of showing an adequate chain of custody,
       defendant had the burden “to show actual evidence of tampering, alteration or substitution.”
       (Emphasis added.) People v. Alsup, 241 Ill. 2d 266, 275 (2011). Defendant’s argument falls far
       short of this threshold. He claims that because Officer Sachtleben is “the only known officer
       who handled the red hat” and also took defendant’s buccal swab, it is “certainly possible” that
       Officer Sachtleben “contaminated the hat with [defendant’s] DNA.” That argument is nothing
       more than speculation and cannot support defendant’s claim for relief. People v. Williams, 139
       Ill. 2d 1, 12 (1990) (holding that “speculative allegations and conclusory statements” are not
       sufficient to establish ineffective assistance of counsel); People v. Trice, 2017 IL App (1st)
       152090, ¶ 60 (rejecting chain-of-custody argument because the defendant “failed to carry his
       burden of showing actual evidence of tampering, alteration, or substitution”). Moreover, this
       argument is belied by the record: Officer Sachtleben testified that he took the buccal swab on
       November 2, 2011—six days after recovering the hat—at a different police station than where

                                                   -7-
       he worked, and he stated that he sealed the buccal swab sample after taking it. Based on these
       facts, it is unlikely that the circuit court would have sustained a foundational challenge to the
       hat’s admissibility. See Smith, 2014 IL App (1st) 103436, ¶ 64 (rejecting similar claim because
       “[n]othing in the record suggest[ed] that counsel had evidence that would undermine the chain
       of custody for the bullet”). As a result, defendant’s ineffective assistance of counsel claim fails.
¶ 36       We next consider defendant’s argument that the State’s DNA evidence lacked an adequate
       foundation because Wilson did not explain how she came to the conclusion that the major
       DNA profile on the red hat matched defendant’s DNA profile. Specifically, defendant
       maintains that, although Wilson explained what the “PCR” component of PCR-STR DNA
       consists of, she failed to provide any description whatsoever of the “STR” component. As with
       his first argument, defendant did not raise this issue by objecting at trial, nor did he raise this
       issue in his posttrial motion. Accordingly, this issue is forfeited.
¶ 37       Seeking to avoid the result of his forfeiture, defendant again invokes the plain-error
       doctrine. Citing People v. Jones, 2015 IL App (1st) 121016, and People v. Safford, 392 Ill.
       App. 3d 212 (2009), defendant contends that for Wilson’s testimony to be properly admitted,
       the State was required to establish that the information upon which Wilson based her opinion is
       reliable. In further reliance on these authorities, defendant argues that the State’s failure to
       elicit testimony from Wilson, explaining how she performed the STR portion of her analysis,
       infringed his rights under the confrontation clause because it denied him the opportunity to
       subject Wilson to “meaningful cross-examination.” This argument is unpersuasive.
¶ 38       In Wilson v. Clark, 84 Ill. 2d 186 (1981), the Illinois Supreme Court adopted Federal Rule
       of Evidence 705, which then provided that “ ‘[t]he expert may testify in terms of opinion or
       inference and give his reasons therefor without prior disclosure of the underlying facts or data,
       unless the court requires otherwise. The expert may in any event be required to disclose the
       underlying facts or data on cross-examination.’ ” (Emphasis added.) Wilson, 84 Ill. 2d at 194
       (quoting Fed. R. Evid. 705). The court explained that, “[u]nder Rule 705 the burden is placed
       upon the adverse party during cross-examination to elicit the facts underlying the expert
       opinion.” Id. This rule has prevailed in Illinois ever since, in civil and criminal cases alike. See
       People v. Williams, 238 Ill. 2d 125, 140 (2010), aff’d, Williams v. Illinois, 567 U.S. 50 (2012);
       People v. Shaw, 133 Ill. App. 3d 391, 403 (1985). Moreover, in January 2011, the Illinois
       Rules of Evidence became effective, including Illinois Rule of Evidence 705, which is
       identical to the version of Federal Rule of Evidence 705, adopted by the supreme court in
       Wilson. See Ill. R. Evid. 705 (eff. Jan. 1, 2011). In light of these authorities, we reject
       defendant’s argument that Wilson’s testimony lacked foundation because the State failed to
       elicit testimony from Wilson explaining how she performed the STR component of her DNA
       analysis.
¶ 39       Neither Jones nor Safford require a different result. To begin, defendant’s citation to Jones
       is inappropriate. This court issued its opinion in Jones in August 2015. In October
       2015—nearly a year before defendant filed his appellate brief—the Illinois Supreme Court
       vacated the judgment in Jones. See People v. Jones, No. 119826 (Ill. Oct. 26, 2015)
       (supervisory order). As a result, the judgment in Jones “has no effect.” People v. Simmons,
       2016 IL App (1st) 131300, ¶ 116.
¶ 40       Defendant’s reliance on Safford is equally unavailing. In Safford, a latent print examiner
       testified, without explaining “how or why he arrive[d] at his conclusions,” that he identified a
       fingerprint match. Safford, 392 Ill. App. 3d at 217. A panel of this court held that the expert’s

                                                    -8-
       testimony was inadmissible because he did not disclose the basis of his opinion. Id. at 226. The
       court was explicitly concerned with the defendant’s ability to cross-examine the expert.
       Relying on People v. Anderson, 113 Ill. 2d 1 (1986), the court stated, “the underlying basis of
       an expert’s opinion must be subject to cross-examination in order to allow the jury to properly
       evaluate that expert’s testimony. If the foundation for the expert’s opinion is not subject to
       scrutiny, the jury may ascribe an ‘aura of reliability and trustworthiness’ to the expert’s
       conclusion.” Safford, 392 Ill. App. 3d at 226.
¶ 41        Since it was decided, multiple panels of this court have declined to follow Safford. See,
       e.g., Simmons, 2016 IL App (1st) 131300, ¶ 124 (“[L]ooking to Safford itself, we conclude that
       its analysis was flawed. While the court in Safford cited the principle that the information on
       which an expert bases his opinion must be reliable [citation], it did not correctly analyze that
       principle.”); People v. Negron, 2012 IL App (1st) 101194, ¶ 41 (“We underscore the fact that
       Safford is an outlier case and no reported case since then has held that there must be a
       minimum number of points of fingerprint comparison or a disclosure of a specific number of
       points of similarity found by the expert.”). We likewise decline to follow Safford.
¶ 42        First, the Safford court misapplied Anderson. That case had nothing to do with the
       confrontation clause or the foundation requirement for the admissibility of expert testimony.
       Rather, in Anderson the supreme court simply held that the rule against hearsay does not
       prohibit a defense expert, during direct examination, from disclosing the basis of his opinion
       by referring to information contained in a report. Anderson, 113 Ill. 2d at 11-12. Second, the
       Safford court’s ultimate holding—namely, that to establish an adequate foundation for an
       expert opinion, the expert must testify to the factual basis for the opinion on direct
       examination—runs counter to Wilson, Williams, and Rule 705, all of which stand for the basic
       proposition that the basis of an expert’s opinion is a matter for cross-examination. See
       Williams, 238 Ill. 2d at 140 (“[T]he burden is placed upon the adverse party during
       cross-examination to elicit facts underlying the expert opinion.”). Accordingly, we decline to
       follow Safford.
¶ 43        Because the basis of Wilson’s opinion was a matter for cross-examination, Wilson’s failure
       to disclose it on direct examination did not undermine the foundation of her testimony. As
       such, the circuit court did not err by admitting Wilson’s testimony. Defendant’s plain-error
       argument therefore fails.
¶ 44        Defendant also contends that his counsel was ineffective for failing to object on the ground
       that Wilson did not disclose the basis of her opinion. This argument fails for two reasons. First,
       for the reasons discussed above, the objection would have been futile. Second, the decision not
       to object or pursue this issue on cross-examination was likely a strategic decision. People v.
       Tolefree, 2011 IL App (1st) 100689, ¶ 34 (“The decision of whether and how to conduct a
       cross-examination is generally a matter of trial strategy, which cannot support a claim of
       ineffective assistance of counsel.”). Had trial counsel successfully objected, the State would
       have had to elicit additional testimony from Wilson about the specific scientific basis for her
       opinion, which could have bolstered her strength and credibility in the eyes of the jury. For
       these reasons, defendant cannot show that trial counsel’s performance was constitutionally
       deficient.
¶ 45        We next consider defendant’s argument that trial counsel was ineffective for failing to
       request a Frye hearing (see Frye v. United States, 293 F. 1013 (D.C. Cir. 1923)) to determine if
       the underlying methodology for Agent Raschke’s HCSA is generally accepted in its field. “In

                                                   -9-
       Illinois, scientific evidence is admissible at trial only if it meets the standard expressed in Frye,
       which dictates that ‘scientific evidence is admissible at trial only if the methodology or
       scientific principle upon which the opinion is based is sufficiently established to have gained
       general acceptance in the particular field in which it belongs.’ ” (Internal quotation marks
       omitted.) People v. McKown, 226 Ill. 2d 245, 254 (2007) (quoting In re Commitment of
       Simons, 213 Ill. 2d 523, 529-30 (2004)). “Frye applies only to scientific evidence,” which the
       supreme court has defined as evidence that is “the product of scientific tests or studies.” Id.
¶ 46        Defendant contends that HCSA “should be subject to a Frye inquiry because it is, in theory,
       based on science.” Agent Raschke explained that HCSA consists of analyzing call log records
       compiled by cell phone providers that memorialize information about phone calls, including
       the call’s date and time, as well as the specific cell towers the phone utilized during the call.
       Using this information, Agent Raschke prepared a map showing which cell towers defendant’s
       and Kelli’s phones utilized throughout October 27 and 28, 2011. This does not qualify as
       scientific evidence. See People v. Fountain, 2016 IL App (1st) 131474, ¶ 58 (“Reading the
       coordinates of cell sites from phone records and plotting them on a map is not a scientific
       procedure or technique ***.”); accord People v. Williams, 2017 IL App (1st) 142733,
       ¶¶ 39-40.
¶ 47        Because the Frye standard does not apply to Agent Raschke’s HCSA testimony, the circuit
       court would have rejected a request by the defense to hold a Frye hearing. Because such a
       request would have been futile, defendant’s ineffective assistance of counsel claim fails.
¶ 48        Finally, we consider defendant’s argument that trial counsel was ineffective because he did
       not object to the jury receiving a single general verdict form despite the fact that the State
       proceeded on three theories (intentional, knowing, and felony) of first degree murder. This
       argument is predicated on People v. Smith, 233 Ill. 2d 1 (2009).
¶ 49        In Smith, the defendant was charged with first degree murder under intentional, knowing,
       and felony theories. The defendant requested specific verdict forms, but the circuit court
       declined and instead tendered a single general first degree murder verdict form to the jury. The
       supreme court found that was error, holding that, “where *** specific findings by the jury with
       regard to the offenses charged could result in different sentencing consequences, favorable to
       the defendant, specific verdict forms must be provided upon request and the failure to provide
       them is an abuse of discretion.” Id. at 23.
¶ 50        Since it was decided, this court has repeatedly refused to apply Smith to cases that did not
       involve the circuit court’s refusal of a defense request for separate verdict forms. For example,
       in People v. Braboy, 393 Ill. App. 3d 100 (2009), this court held that Smith could not support a
       claim of ineffective assistance of counsel, reasoning that Smith is “limited to situations in
       which the trial court actually denied a request for separate verdict forms.” Id. at 108; see also
       People v. Mabry, 398 Ill. App. 3d 745, 756 (2010) (same); People v. Calhoun, 404 Ill. App. 3d
       362, 383-84 (2010) (same). Defendant offers no compelling reason for us to decline to follow
       Braboy, Mabry, and Calhoun. Accordingly, we, too, hold that Smith is “limited to situations in
       which the trial court actually denied a request for separate verdict forms” (Braboy, 393 Ill.
       App. 3d at 108) and does not support a claim of ineffective assistance of counsel.
¶ 51        Moreover, even if Smith could support a claim of ineffective assistance of counsel,
       defendant’s argument would still fail because, under the facts of the case, counsel’s decision
       not to request specific verdict forms was likely a strategic decision immune from an ineffective
       assistance of counsel claim. At trial, defendant’s theory of the case was that the State, as

                                                    - 10 -
       defendant puts it, “had the wrong man.” As this court explained in People v. Hill, 2014 IL App
       (2d) 120506, ¶ 71, “since defendant’s theory at trial appeared to be that he did not commit the
       offense, and not that he committed certain acts but did not commit intentional or knowing
       murder, the decision not to separate felony murder from the other offenses was presumably a
       tactical decision.” For this additional reason, defendant’s ineffective assistance of counsel
       claim fails.

¶ 52                                      CONCLUSION
¶ 53      We reject defendant’s contentions of error and affirm his conviction.

¶ 54      Affirmed.




                                                 - 11 -